Case 1:19-€F-08716-BLE Becumense Filed O1Mh20 Page laid

Three Bryant Park
1095 Avenue of the Americas
D e C h e rt New York, NY 10036-6797
LLP +1 212 698 3590 Main

+1 212 698 3599 Fax
www.dechert.com

 

JONATHAN R. STREETER

jonathan.streeter@dechert.com
+1 242 698 3826 Direct

4 242314 0049 F
January 16, 2020 ° “

BY EMAIL

 

The Honoroable Denise Cote ein eee ‘
United States District Court :
Southern District of New York
500 Pearl Street

New York, NY 10007

 

   

7 OTAT HV:
keke

& fl f.stuee

Re: United States v. Lavidas, $1 19-cr-00716

 

pA BP CTE
a Rurersnnnc remembers dais eet
Let tmien ES PRMPAI PERL Abe AOI

 

 

Dear Judge Cote:

I write to request that Your Honor recommend to the Bureau of Prisons that Telemaque Lavidas,
Marshall Number 87315-054, be kept at the Metropolitan Correctional Center or MCC, where he
has been since his arrest on October 18, 2019, rather than being transferred to the Metropolitan
Detention Center or MDC, pending his sentencing in this matter. Keeping him at the MCC will
facilitate regular visits with his undersigned counsel to prepare his sentencing submission that is
duc to Your Honor on April 3, 2020, and to prepare for his sentencing, which scheduled for April
17, 2020. The defense has no intention of delaying either of those dates, Moreover, keeping him
at the MCC will facilitate visits with his lawyer from Greece who stays in Manhattan when he is
in New York to meet with Mr. Lavidas, It will also facilitate visits with his pregnant wife, 18-
month old daughter and younger twin sisters, all of whom live in Manhattan and visit with him as
much as permitted by the MCC. In addition, it will facilitate visits by his other family members,

who regularly fly to New York from Greece and stay at his family home in Manhattan, to visit
him.

Respectfully submitted, fleniccl . Ye “Becreascer/

Jantithen R. Stree

  

SO

G2 wer Ly rss-nes 2¥ Wh
cc? The Metropolitan Correctional Center (by fax 646-836-7665)
AUSAs Richard Cooper and Daniel Tracer Ly ZL .
Eric Sussman and Jennifer Achilles Pet the Presee .

afro

  

  

 
